            Case 8:16-cr-00029-CJC Document 1611 Filed 08/06/20 Page 1 of 7 Page ID #:18150
                                       United States District Court
                                      Central District of California
                                      AMENDED AUGUST 6, 2020


 UNITED STATES OF AMERICA vs.                                      Docket No.             SACR 16-00029-CJC-6

 Defendant     Stanley Irvin Ford, III                             Social Security No. 1        1      9     9
       Stanley Hambrick; Stanley Davis;
                                                                   (Last 4 digits)
 akas: Moniker: Baldy, Bald Head, Stan

                                    JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                       MONTH     DAY    YEAR
  In the presence of the attorney for the government, the defendant appeared in person on this date.       JUL   25     2018


 COUNSEL                                                       Humberto Diaz (CJA)
                                                                 (Name of Counsel)
    PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO        NOT
                                                                                                           CONTENDERE    GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Conspiracy to Interfere with Commerce by Robbery in violation of 18 U.S.C. § 1951(a) as charged in Count 1 of
          the First Superseding Indictment, Interference with Commerce by Robbery; Aiding and Abetting in violation of 18
          U.S.C. §§ 1951(a); 2(a) as charged in Counts 2, 6, 8, 10 & 13 of the First Superseding Indictment, and Discharge
          of Firearm in Furtherance of Crime of Violence; Aiding and Abetting in violation of 18 U.S.C. §§
          924(c)(1)(A)(iii), (C)(i); 2(a) as charged in Count 3 of the First Superseding Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient
AND PROB/ cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and
  COMM    convicted and ordered that:
   ORDER

The defendant shall pay to the United States a special assessment of $700, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons’ Inmate Financial Responsibility Program.

It is further ordered that the defendant shall pay restitution in the total amount of $2,884,875 pursuant to 18 U.S.C. §
3663A.

Defendant shall pay restitution in the total amount of $2,884,875 to victims as set forth in a separate victim list
prepared by the probation office which this Court adopts and which reflects the Court’s determination of the amount of
restitution due to each victim. The victim list, which shall be forwarded to the fiscal section of the clerk’s office, shall
remain confidential to protect the privacy interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least 10% of the defendant's gross monthly income, but not less
than $200, whichever is greater, shall be made during the period of supervised release. These payments shall begin 30
days after the commencement of supervision. Nominal restitution payments are ordered as the court finds that the
defendant's economic circumstances do not allow for either immediate or future payment of the amount ordered.



CR-104 (09/11)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                          Page 1 of 7
            Case 8:16-cr-00029-CJC Document 1611 Filed 08/06/20 Page 2 of 7 Page ID #:18151

 USA vs. Stanley Irvin Ford, III                                 Docket No.:    SACR 16-00029-CJC-6

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

With respect to the loss suffered by victim Rolex Boutique Gearys, the defendant shall be held jointly and severally liable
with co-defendants Marshawn Marshall and Darrell Cedric Dent, and co-participant Dominic Anthony Calloway (Docket
No. 8:16CR-00061-CJC), for the amount of restitution ordered in this judgment.

With respect to the loss suffered by Manya Jewelry, the defendant shall be held jointly and severally liable with co-
defendant Darrell Cedric Dent and co-participant Shane Lee Lewis (Docket No. 8:16-00037-CJC for the amount of
restitution ordered in this judgment.

With respect to the loss suffered by Westime, the defendant shall be held jointly and severally liable with co-defendants
Darrell Cedric Dent, Robert Wesley Johnson, Jameson LaForest, Keith Marvel Walton, Evan Kwan Scott, and co-
participant Mychael Craig (Docket No. 2:16-00165-CJC) for the amount of restitution ordered in this judgment.

With respect to the loss suffered by Ben Bridge Jeweler (Torrance), the defendant shall be held jointly and severally
liable with co-defendants Darrell Cedric Dent, Robert Wesley Johnson, Jameson LaForest, Evan Kwan Scott, Keith
Marvel Walton, Michael Germeille, and co-participants Wilson Elima (Docket No. 8:16-00037-CJC), Cornell Stephen
(Docket No. 8:16-00037-CJC), and Shane Lee Lewis (Docket No. 8:16-00037-CJC) for the amount of restitution ordered
in this judgment.

With respect to the loss suffered by Ben Bridge Jeweler (Santa Monica), the defendant shall be held jointly and severally
liable with co-defendants Darrell Cedric Dent, Kenneth Paul, and Keith Marvel Walton, and co-participants Brandon
White, Vincent Haynes, and Mariah Smith (Docket No. 8:16-CR-00327-CJC), for the amount of restitution ordered in
this judgment. The victims’ recovery is limited to the amount of their loss and the defendant's liability for restitution
ceases if and when the victims receives full restitution.

If the defendant makes a partial payment, Rolex Boutique Gearys, Manya Jewelry, Westime, Ben Bridge Jeweler, Inc.
(Torrance), and Ben Bridge Jeweler, Inc. (Santa Monica), shall receive approximately proportional payment. Pursuant
to 18 U.S.C. § 3664(j)(1), victim Jewelers Mutual Insurance Group shall begin receiving payment after victims Rolex
Boutique Gearys, Manya Jewelry, Westime, Ben Bridge Jeweler, Inc. (Torrance), and Ben Bridge Jeweler, Inc. (Santa
Moncia) have been fully compensated for their losses.

The defendant shall comply with General Order No. 01-05.

Pursuant to Guideline Section 5E1.2(a), all fines are waived as it is found that the defendant does not have the ability to
pay a fine in addition to restitution.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Stanley Irvin Ford III,
is hereby committed on Counts 1, 2, 3, 6, 8, 10, and 13 of the First Superseding Indictment to the custody of the Bureau
of Prisons for a term of THREE HUNDRED (300) MONTHS AND ONE DAY. This term consists of 1 day on each
of Counts 1, 2, 6, 8, 10, and 13, to be served concurrently, and 300 months on Count 3, to be served consecutively.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years under the
following terms and conditions. This term consists of three years on Counts 1, 2, 6, 8, 10, and 13, and five years on
Count 3 of the First Superseding Indictment, all such terms to run concurrently.



CR-104 (09/11)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 7
              Case 8:16-cr-00029-CJC Document 1611 Filed 08/06/20 Page 3 of 7 Page ID #:18152

 USA vs. Stanley Irvin Ford, III                                     Docket No.:    SACR 16-00029-CJC-6

         1.       The defendant shall comply with the rules and regulations of the United States Probation Office
                  and General Order 05-02, with the exception of Standard Conditions 5, 6, and 14 of that Order.
                  Further, the defendant shall comply with the rules and regulations of General Order 01-05,
                  including the three special conditions delineated therein;

         2.       During the period of community supervision the defendant shall pay the special assessment and
                  restitution in accordance with this judgment's orders pertaining to such payment;

         3.       The defendant shall cooperate in the collection of a DNA sample from the defendant;

         4.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                  submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
                  tests thereafter, not to exceed eight (8) tests per month, as directed by the Probation Officer;

         5.       The defendant shall refrain from the use of alcohol and shall submit to breathalyzer testing, not to
                  exceed eight (8) tests per month, to determine if the defendant has consumed alcohol;

         6.       The defendant shall participate in an outpatient substance abuse treatment and counseling program
                  that includes urinalysis, breath, and/or sweat patch testing, as directed by the Probation Officer.
                  The defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                  medications, during the period of supervision;

         7.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
                  ordered treatment to the aftercare contractors during the period of community supervision. The
                  defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
                  defendant has no ability to pay, no payment shall be required;

         8.       The defendant shall apply all monies received from income tax refunds, lottery winnings,
                  inheritance, judgments and any anticipated or unexpected financial gains to the outstanding court-
                  ordered financial obligation;

         9.       The defendant may not associate with anyone known to him to be an Inglewood Piru Bloods gang
                  member and others known to him to be participants in the Inglewood Piru Bloods gang’s criminal
                  activities, with the exception of his family members. He may not wear, display, use or possess
                  any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that
                  defendant knows evidence affiliation with the Inglewood Piru Bloods gang, and may not display
                  any signs or gestures that defendant knows evidence affiliation with the Inglewood Piru Bloods
                  gang;

         10.      As directed by the Probation Officer, the defendant shall not be present in any area known to him
                  to be a location where members of the Inglewood Piru Bloods gang meet and/or assemble; and

         11.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
                  certificate, passport or any other form of identification in any name, other than the defendant’s true
                  legal name; nor shall the defendant use, for any purpose or in any manner, any name other than his
                  true legal name or names without the prior written approval of the Probation Officer.

//


CR-104 (09/11)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 7
            Case 8:16-cr-00029-CJC Document 1611 Filed 08/06/20 Page 4 of 7 Page ID #:18153

 USA vs. Stanley Irvin Ford, III                                            Docket No.:        SACR 16-00029-CJC-6

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider
to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court strongly recommends that the Bureau of Prisons conduct a medical evaluation of the defendant and provide
all necessary treatment for his spinal cord disease.

The Court strongly recommends that the defendant be at FMC Fort Worth to facilitate medical treatment.

The Court recommends that the Bureau of Prisons allow the defendant to participate in the Residential Drug Abuse
Program (RDAP) to assist in treating his drug and alcohol addiction.

On government’s motion, all remaining counts dismissed.

The Court advised the defendant of his right to appeal.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 6, 2020
            Date                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            August 6, 2020                                  By    G,. Garcia
            Filed Date                                            Deputy Clerk




CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 7
            Case 8:16-cr-00029-CJC Document 1611 Filed 08/06/20 Page 5 of 7 Page ID #:18154

 USA vs. Stanley Irvin Ford, III                                                  Docket No.:        SACR 16-00029-CJC-6

 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5 of 7
            Case 8:16-cr-00029-CJC Document 1611 Filed 08/06/20 Page 6 of 7 Page ID #:18155

 USA vs. Stanley Irvin Ford, III                                                 Docket No.:      SACR 16-00029-CJC-6



   X    The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence:
                              Private victims (individual and corporate),
                              Providers of compensation to private victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                    5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 7
            Case 8:16-cr-00029-CJC Document 1611 Filed 08/06/20 Page 7 of 7 Page ID #:18156

 USA vs. Stanley Irvin Ford, III                                               Docket No.:        SACR 16-00029-CJC-6


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                                 Date




                    U. S. Probation Officer/Designated Witness                                Date



CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 7 of 7
